Title: The Massachusetts Council to the American Commissioners, 31 March 1777
From: Massachusetts Council
To: American Commissioners,Franklin, Benjamin,Deane, Silas,Lee, Arthur


Gentlemen
Council Chamber Boston March 31th. 1777
Above you have a Copy of our last, since which we have received from the Secrett Committee of Congress Three Letters addressed to you, and they request that we would forward them by any Vessel going to France, but under the Care of a discreet Person to be employed by us at Continental Expence to go Passenger. We have employed Mr. Thomas Cushing junr. for this purpose, and have committed these dispatches to his Care, and have directed him immediately upon his Arrival at Nantz to repair by Post to Paris, and to deliver you the Letters himself, and there receive your Answer, and be Governed by your directions, touching his return, and the Port he is to come to. If you should committ any dispatches to him, We doubt not they will be taken due Care of, and if you should direct him to return with them to any Port within this State, we shall forward them with all possible Expedition to Congress. Such Intelligences or Information as you can Communicate consistant with the public Safety, we should be glad at all times to be favourd with: We have at present nothing new to Communicate. We have sent you some of the latest Newspapers by Mr. Cushing. In the Name and behalf of the Council I am with great respect Gentlemen your Most Obedient Humble Servant
James Bowdoin Presidt.
Honble. Benjn. Franklin, Silas Deane and Arthur Lee Esqrs.
 
Addressed: The Honle. Benjn. Franklin, Silas Deane & Arthur Lee Esqrs. / Commissioners from the united States of America to / the Court of France / at / Paris
Notation: Commit of the State of Massachusetts March 31. 1777
